DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 02/09/2022. 
 	
Claims 1-20 are presented for examination. Claims 1, 8, and 15 are independent Claims. 

Information Disclosure Statement



2.         The Applicant’s Information Disclosure Statements (filed 02/09/2022 and 09/20/2022) have been received, entered into the record, and considered.  

Drawings



3.	The drawings filed 02/09/2022 are accepted by the examiner.







Specification



4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Correction is required.


Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of US Patent No. 11249950 in view of Kasterstein et al. (US 20130166527).

 	
Current Application
US  11249950
1. A client device comprising: 


one or more processors; and 

at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 








receive a request to display a file browser interface comprising a content items listing section and an activity section, wherein: 



the content items listing section comprises a representation of a first plurality of content items associated with a user account, and 



the activity section comprises historical activity details pertaining to the first plurality of content items from the content items listing section, wherein the historical activity details comprise a first aggregated activity detail including two or more of the historical activity details sharing a first common characteristic; 








receive a selection of a specific content item at the content items listing section; and 



in response to the selection, dynamically update the activity section to display historical activity details pertaining to the selected specific content item.
1. A content management system comprising: 

one or more processors; and 

at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 

detect a change logged in a log of data of the content management system with respect to a content item stored at the content management system; 



receive an indication to display a file browser interface on a client device, the file browser interface including a content items listing section, and a details section including historical activity details, wherein: 


the content items listing section is configured to present a representation of content items of any selected folder, including a first plurality of content items including the content item, and 


the details section is configured to dynamically present the historical activity details pertaining to the content items presented in the content items listing section, including the first plurality of content items including the content item; send, to the client device, at least one aggregated activity detail to be displayed at the file browser interface, each of the at least one aggregated activity detail includes two or more of the historical activity details sharing a first common characteristic; 


receive a selection of the first aggregated detail; and 




after the selection of the first aggregated detail, highlight two or more of the first plurality of content items in the content items listing section to which the first aggregated detail pertains.


US Patent No. 11249950, however, does not explicitly teach, Kasterstein teaches in response to the selection, dynamically update the activity section to display historical activity details pertaining to the selected specific content item (dynamically updating contents; the Abstract, [0011], [0012], and [0027]-[0030]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 11249950 with Kasterstein because it would have provided the enhanced capability for dynamically updating contents of a folder on a mobile device.


As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 

Claim Rejections - 35 USC § 103

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

       	
a.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US 20160323217) in view of Kasterstein et al. (US 20130166527).

 The Subramani reference was cited by Applicant in the IDS, filed 02/09/2022.

As to Claim 1:
Subramani teaches a client device ([0021] and Fig. 1: client device) comprising: one or more processor; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 

receive a request to display a file browser interface comprising a content items listing section and an activity section ([0023] and Fig.2:  a user interface for accessing a content management system … Web interface 204 may display the content management system's logo (i.e., “ExampleCMS”), login information (i.e., “Welcome John Doe”), a search bar, menu items 110, icons, links, and commands. For example, menu items 110 may allow the user to select different commands via web interface 204, such as “Files,” “Photos,” “Sharing,” and “Links”) wherein: 

the content items listing section comprises a representation of a first plurality of content items associated with a user account ([0023]: Content display area 206 may display a list of individual files and folders that are associated with the user account. For example, FIG. 2 shows three folders, “Documents,” “Camera Uploads,” and “Work Projects,” in content display area 20) and the activity section comprises historical activity details pertaining to the first plurality of content items from the content items listing section ([0064]: Content storage 960 can also include an activity journal that keeps track of each user's content access history such as creating, adding, opening, viewing, downloading, modifying, or sharing content) wherein the historical activity details comprise a first aggregated activity detail including two or more of the historical activity details sharing a first common characteristic ([0061-[0064]: The content can also include folders of various types with different behaviors, or other mechanisms of grouping content items together … an account can include a photos folder that is intended for photos and that provides specific attributes and actions tailored for photos; an audio folder that provides the ability to play back audio files and perform other audio related actions; or other special purpose folders. An account can also include shared folders or group folders that are linked with and available to multiple user accounts. The permissions for multiple users may be different for a shared folder); 

receive a selection of a specific content item at the content items listing section ([0033]- [0036]: a currently selected  content item … once the user has made the selection of a content item from the list of suggested content items). 

Subramani, however, does not explicitly teach, Kasterstein teaches in response to the selection, dynamically update the activity section to display historical activity details pertaining to the selected specific content item (dynamically updating contents; the Abstract, [0011], [0012], and [0027]-[0030]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramani with Kasterstein because it would have provided the enhanced capability for dynamically updating contents of a folder on a mobile device.

As to Claim 8:
Refer to the discussion of Claim 1 above for rejection. Claim 8 is the same as Claim 1, except Claim 8 is a method Claim and Claim 1 is a device Claim. 

As to Claim 15:
Refer to the discussion of Claim 1 above for rejection. Claim 15 is the same as Claim 1, except Claim 15 is a computer-readable medium Claim and Claim 1 is a device Claim. 


b.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. in view of Kasterstein et al. and further in view of Hawa et al. (US 20150278168).

The Hawa reference was cited by Applicant in the IDS, filed 02/09/2022.

As to Claim 2:
The combination of Subramani and Kasterstein does not teach, Hawa teaches identify content items in a directory that is open at the content item listing section; and retrieve existing raw event data for the content items from a cache on the client device to populate the historical activity details ([0037], [0038], and [0042]), wherein the cache is populated when information is requested from a content management system regarding the identified content items or when a notification service of the content management system sends notifications regarding the identified content items to the client device ([0042], [0044], [0046], and [0049]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Hawa with Subramani as modified by Kasterstein because it would have provided the enhanced capability for automatically launching an editing application and automatically opening the selected file stored in the local cache.

As to Claim 9:
Refer to the discussion of Claim 2 above for rejection.

As to Claim 16:
Refer to the discussion of Claim 2 above for rejection.


c.	Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. in view of Kasterstein et al. and further in view of Vikramaratne (US 20190108271).

As to Claim 3:
The combination of Subramani and Kasterstein does not teach, Vikramaratne teaches the two or more of the historical activity details are aggregated based on a summation of activities that pertain to the shared first common characteristic (summarizing collaboration activity events…The collaboration activity events are summarized into groups of activities based on certain common attributes that are deemed to have quantitatively measurable relevance to the user; the Abstract, [0054] , and  [0055]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Vikramaratne with Subramani as modified by Kasterstein because it would have provided the enhanced capability for summarizing collaboration activity events into a plurality of pages that are then scored with respect to user-specific relevance that is based on a set of comprehensibility characteristic parameters.

As to Claim 4:
The combination of Subramani and Kasterstein does not teach, Vikramaratne teaches the first aggregated activity detail is displayed as a single activity ([0007], [0008], [0022] , and [0023]) wherein the two or more of the historical activity details are a same or similar action ([0039], [0054],  and [0055]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Vikramaratne with Subramani as modified by Kasterstein because it would have provided the enhanced capability for summarizing collaboration activity events into a plurality of pages that are then scored with respect to user-specific relevance that is based on a set of comprehensibility characteristic parameters.


As to Claim 5:
The combination of Subramani and Kasterstein does not teach, Vikramaratne teaches the first aggregated activity detail is a reclassification of the two or more of the historical activity details into a single action given a sequence of the two or more of the historical activity details ([0039] and [0063]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Vikramaratne with Subramani as modified by Kasterstein because it would have provided the enhanced capability for summarizing collaboration activity events into a plurality of pages that are then scored with respect to user-specific relevance that is based on a set of comprehensibility characteristic parameters.
  
As to Claim 6:
The combination of Subramani and Kasterstein does not teach, Vikramaratne teaches order the historical activity details based on one or more of when each activity was received, when a respective content item was interacted with, a volume of activity for each content item, a number of collaborators, and an explicit user input indicating interest in a particular content item ([0024], [0029-0030], and [0037-0038]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Vikramaratne with Subramani as modified by Kasterstein because it would have provided the enhanced capability for summarizing collaboration activity events into a plurality of pages that are then scored with respect to user-specific relevance that is based on a set of comprehensibility characteristic parameters.
 
As to Claims 10-13:
Refer to the discussion of Claims 3-6 above, respectively, for rejections.

As to Claims 17-20:
Refer to the discussion of Claims 3-6 above, respectively, for rejections.

Allowable Subject Matter

7.	Claims 7 and 14 appear to be allowable over the prior art of record, subject to the 
obviousness-type double patenting rejection detailed above, and subject to a final search.

Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact information

9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176